NUMBER 13-21-00189-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                IN RE REGIONAL POOL ALLIANCE,
          MATAGORDA COUNTY SELF INSURANCE POOL, AND
            WEST TEXAS RURAL COUNTIES ASSOCIATION


                        On Petition for Writ of Mandamus.


                                         ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       Relators Regional Pool Alliance, Matagorda County Self Insurance Pool, and West

Texas Rural Counties Association have filed a petition for writ of mandamus as a parallel

and alternative proceeding to the interlocutory appeal that they have filed in our cause

number 13-21-00045-CV. In this original proceeding, relators seek to compel the trial

court to vacate its order denying the first amended plea to the jurisdiction filed by Northstar

Recovery Services, Inc. (Northstar), and to dismiss Northstar’s lawsuit with prejudice.
       The Court requests that the real party in interest, Northstar, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                                PER CURIAM



Delivered and filed on the
21st day of June, 2021.




                                             2